DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 10/13/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 8, the claims recite “the external battery”. There is insufficient antecedent basis for this limitation in the claims, and it appears that Applicant intends to be referring to the “external power source” of claim 1. For examination purposes, this limitation has been interpreted as “the external power source”.
Also regarding claim 8, the claims recite “a socket” and “a plug”. It is unclear whether or not Applicant intends to refer to the socket and the plug previously disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the socket” and “the plug”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 8, the claim recites “the connector device comprises the socket configured to accept the plug that is hardwired to the external power source”, as interpreted by the Examiner in light of the indefiniteness issues raised above. Such limitations are already recited in claim 1, last two lines, and so this claim fails to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilbershlag (US PGPUB 2013/0053624).
Regarding claim 1, Zilbershlag discloses a system for treating a heart condition in a patient (Fig. 1), the system comprising: a ventricular assist device (VAD) configured to be implanted within a body of a patient (Fig. 1, implanted VAD 106); a controller configured to be implanted within the body and coupled to the VAD, the controller configured to drive the VAD (Fig. 1, implant controller 107 connected to VAD 106); and a connector device configured to be implanted percutaneously in the body and hardwired to the controller (Fig. 1, implanted female connector unit 101 connected to implant controller 107 via connection to IMD 106), the connector device comprising a socket configured to accept a plug that is hardwired to an external power source to power the implanted controller (Fig. 1, external male connector unit 102 is wired to power transfer belt 104 and connects to implanted female connector 101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberschlag in view of Parker et al. (US PGPUB 2013/0289683) (hereinafter Parker).
Regarding claims 2-3, Zilberschlag discloses all the elements of the claimed invention except that the implanted controller comprises a rechargeable battery, and that the rechargeable battery is configured to be charged by the external power source. Parker, however, teaches an implanted controller which comprises a rechargeable battery (Para. [0100], second sentence: “The implant controller unit 250 contains a rechargeable battery…”) that is configured to be charged by an external power source (Para. [0017], first sentence: “inductive transmitter 21 designed to provide power to an inductive receiver in order to charge an implanted rechargeable power source”, i.e., the external transmitter 21 + control unit provide an external power source, see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Zilberschlag’s implanted controller to comprise a rechargeable battery which is configured to be charged by the external power source, as taught by Parker. Making this modification would be useful for providing a battery which can be recharged.
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zilberschlag in view of Bonde et al. (US PGPUB 2014/0275727) (hereinafter Bonde).
Regarding claims 4-6, Zilbershlag discloses all the elements of the claimed invention except for an external monitoring device configured to wirelessly communicate with the implanted controller, wherein the external monitoring device is configured to receive data from the implanted controller, the data comprising an operational status of the VAD, and wherein the external monitoring device further comprises a display configured to display the data. 
Bonde, however, teaches an external monitoring device configured to wirelessly communicate with the implanted controller (Para. [0042]: “external control unit 16 may be any computing device including… wireless digital/cellular phones, wristwatches”; Fig. 2A-B depicts wireless phone and watch monitoring devices), wherein the external monitoring device is configured to receive data from the implanted controller, the data comprising an operational status of the VAD (Para. [0042], last sentence: “external control unit 16 comprises software for displaying controller 12 and pump 14 and for modulating the function of controller 12”), and wherein the external monitoring device further comprises a display configured to display the data (Fig. 2A-B, data displayed on external monitoring devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Zilberschlag to include external monitoring device configured to wirelessly communicate with the implanted controller, wherein the external monitoring device is configured to receive data from the implanted controller, the data comprising an operational status of the VAD, and wherein the external monitoring device further comprises a display configured to display the data, as taught by Bonde. Making this modification would be useful for providing an informative visual display of the operation of the system.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zilbershlag in view of Agarwal et al. (US 2018/0200423) (hereinafter Agarwal).
Regarding claim 7, Zilbershlag discloses the connector device is a pedestal implanted connector (Fig. 1, implanted female connector 101). Zilbershlag does not disclose the connector device is anchored to a bone of the patient or other anchoring hook, in an abdominal area of the patient.
Agarwal, however, teaches transcutaneous power transfer (Abstract) for devices such as VADs (Para. 4; Para. 36). Agarwal also teaches that an internal connector, which connects to an external connector for transferring power, is configured to be positioned within the abdominal cavity of a subject and can be anchored to a bone, such as a rib (Para. 30). Agarwal teaches that such an anchoring arrangement would mitigate the risk of migration of the internal connector over time (Para. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Zilbershlag such that the pedestal implanted connector is anchored to a bone of the patient in an abdominal area of the patient. Making this modification would be useful for mitigating the risk of migration of the internal connector over time, as taught by Agarwal.
Regarding claim 8, Zilberschlag discloses that the connector device comprises a socket (Fig. 1, implanted female connector 101) configured to accept a plug that is hardwired to the external power source (Fig. 1, external male connector 102 is wired to power transfer belt 104 via connection to controller 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabin et al. (US 2013/0303020) discloses a percutaneous power delivery system for permanently implanted medical devices (Abstract), such as VADs (Para. 91).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.G./
Anant A Gupta
Examiner, Art Unit 3792                                                                                                                                                                                                        

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792